REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest the methods of independent claims 6, 13, and 21 of a method for dispensing liquid on a substrate comprising calculating a temperature difference between the temperature of the processing chamber or substrate or pedestal and a predetermined temperature and determining a rotational speed difference corresponding to the temperature difference, applying the rotational speed difference subsequent to dispensing the liquid on the substrate and prior to the liquid being spread over the entire top surface of the substrate, wherein a positive rotational speed difference is proportional to the temperature difference, and then applying a liquid drying speed greater than the spreading speed subsequent to the spreading step of spreading the liquid over the entire top surface of the substrate.  Applicant’s amendments to the claims, arguments, and RCE filed December 17, 2020 have been fully considered and are persuasive that Gurer et al. in view of Mandal et al. and Tanaka fail to recognize the proportional relation of the temperature difference and the rotational speed difference applied to the substrate subsequent to a beginning of dispensing liquid and prior to spreading over the entire top surface of the substrate.  Gurer et al. teaches that the substrate drying spin speed is a quadratic function of the ambient temperature in [0043] and the claims, and discloses a relationship between the spin speed and temperature in [0064].  Additionally, Gurer et al. specifically teaches that all implementation of the new set of values are done before the dispense step in [0042].  Gurer et al. 
	The PTO-1449 submitted November 20, 2018, and mailed January 11, 2019, was missing an initial for the Non-Patent Literature reference.  This IDS has been fully considered and the updated PTO-1449 is attached to this Notice of Allowability.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTEN JOLLEY whose telephone number is (571)272-1421.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KIRSTEN JOLLEY/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        

kcj